UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4605


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CESAR MENDEZ-RAMIREZ,   a/k/a    Cesar   Mendez   Ramirez,   a/k/a
Cesar Ramirez Mendez,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00055-CCE-1)


Submitted:   April 24, 2015                 Decided:   August 12, 2015


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., Winston-Salem, North Carolina, for
Appellant.   Ripley Eagles Rand, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cesar    Mendez-Ramirez         appeals      his   conviction         and    sentence

for unlawful reentry after removal, in violation of 8 U.S.C.

§ 1326(a)    (2012).         Mendez-Ramirez        pled      guilty    pursuant        to    a

written     plea     agreement       and    was    sentenced          to     18   months’

imprisonment       and   3   years   of    supervised        release.        On    appeal,

counsel for Mendez-Ramirez filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious     issues       for     appeal      but    seeking       review      of    the

reasonableness of Mendez-Ramirez’s sentence.                     Mendez-Ramirez did

not file a supplemental pro se brief, despite receiving notice

of his right to do so.               The Government elected not to file a

response to the Anders brief.                  We affirm the district court’s

judgment.

     We     review       a   sentence      for    procedural      and        substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                             We must first

ensure that the district court did not commit any “significant

procedural error,” such as failing to properly calculate the

applicable Sentencing Guidelines range, failing to consider the

18 U.S.C. § 3553(a) (2012) sentencing factors, or failing to

adequately     explain       the   sentence.           Id.      The    imposition           of

supervised release on a removable alien is “appropriate . . . if

the district court finds that supervised release would provide

                                           2
an added measure of deterrence and protection based on the facts

and    circumstances       of     a    particular             case.”        United          States    v.

Aplicano-Oyuela, __ F.3d __, No. 14-4244, 2015 WL 4081258, at *6

(4th Cir. July 7, 2015) (internal quotation marks omitted).

       If we find the sentence procedurally reasonable, we then

consider its substantive reasonableness.                             Gall, 552 U.S. at 51.

We    presume      on    appeal       that     a       sentence        within         the    properly

calculated Guidelines range is substantively reasonable.                                       United

States   v.     Strieper,       666     F.3d       288,       295    (4th      Cir.      2012);      see

Aplicano-Oyuela, 2015 WL 4081258, at *8 (applying presumption to

term of supervised release).                    “Such a presumption can only be

rebutted      by   showing       that     the          sentence      is     unreasonable          when

measured against the . . . § 3553(a) factors.”                                  United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       Upon     review,     we        discern          no     procedural         or      substantive

sentencing      error     by    the     district            court.        The    district       court

correctly calculated Mendez-Ramirez’s advisory Guidelines range,

heard    argument         from        counsel,              provided      Mendez-Ramirez             an

opportunity         to      allocute,              and         provided             an      adequate,

individualized          explanation       of       the       within-Guidelines              sentence.

The district court concluded that, based on the circumstances, a

term    of    supervised       release       was        necessary         as    a     deterrent      to

further criminal activity.                   Nothing in the record rebuts the

presumption that the sentence is substantively reasonable.

                                                   3
     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                      We

therefore   affirm    the    district    court’s      judgment.       This   Court

requires that counsel inform Mendez-Ramirez, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Mendez-Ramirez requests that a petition be

filed,   but   counsel      believes    that   such    a   petition    would    be

frivolous, then counsel may move in this Court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on Mendez-Ramirez.

     We dispense with oral argument because the facts and legal

contentions    are   adequately    presented     in    the   materials       before

this Court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        4